Citation Nr: 9906449	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-41 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service connected scar, the residual of a laceration to the 
left lower eyelid and lower canaliculus.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  This matter was 
previously before the Board in February 1998 wherein the case 
was remanded for additional development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The residuals of the laceration of the left lower eyelid 
and lower canaliculus are manifested by an asymptomatic scar, 
no more than slightly disfiguring, and dry eye. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
scar, the residual of a laceration to the left lower eyelid 
and lower canaliculus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is contending that he still experiences problems 
with his left eye.  He states that it has been out of shape 
since the original injury.  He indicated that he had to quit 
one good paying job because the dust caused is eye to sting.

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1997).  That is, the 
instant claim is plausible.  The Board also finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the duty to 
assist has been met.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

In making the determination herein, we have considered the 
entire clinical history of the veteran's scar, due to 
laceration of the left lower eyelid and lower canaliculus.   
Service connection for a scar, due to laceration of the left 
lower eyelid and lower canaliculus was originally granted in 
November 1992, wherein a noncompensable rating evaluation was 
assigned, which has remained in effect since that decision. 

The veteran was seen at a VA outpatient clinic in July 1995. 
At that time the veteran indicated that he sustained a 
laceration to the tear duct 1959.  Since that time his left 
eye was weaker and he experienced blurred vision.  The 
impression was dry eye syndrome of the left eye due to 
trauma, and refractive error. 

In August 1995, the veteran underwent a VA Compensation and 
Pension Visual examination.  The veteran reported itching, 
tearing and burning in the left eye.  Uncorrected vision in 
the left eye was near less than 20/400 correctable to near 
20/30 in the left eye.  There was no visual field deficits.  
Testing was negative for diplopia.  The venous pulse and 
foveal reflexes were present.  The macula was clear.  There 
was vitreal detachment was with floaters.  The left eye 
exhibited lagophthalmos with inferior superficial punctate 
keratitis.  There was negative bilious phenomenon.  No 
ectropion was noted and there was a negative lid eversion.  
The diagnoses were lagophthalmos with secondary exposure 
keratitis and dry eye syndrome of the left eye.  Ocular 
lubricant and artificial tears were recommended. 

A VA examination was conducted in July 1998.  The veteran 
reported that his left eye was sensitive to light.  He 
indicated that there was decreased sensitivity to touch, and 
that tears spilled over the eyelid one to two times per day.  

The examination revealed visual acuity of left eye 
uncorrected of less than 20/400 near and 20/200 far 
correctable to 20/30 near and 20/40 far vision. There was no 
evidence of diplopia.  The visual fields were full to 
confrontation.  Biomicroscopy showed that there was 
approximately a 1.5 mm left lag ophthalmus.  The lid margins 
were clear and properly positioned.  There was a small 2 mm 
elevated scar at lateral canthus as demonstrated by 
photographs, which accompanied the examination report.  There 
was no scar at the nasal canthus noted.  There was no ptosis 
noted.  The cornea was clear, anterior chamber was deep and 
quiet, iris was clear, and the crystal in the lens was clear.  
A diagnosis of slight lag ophthalmus of the left eye with 
secondary dry eye syndrome was provided.  The examiner 
commented that there was no apparent cause for veteran's 
subjective reduced visual acuity in the left eye.  Several 
color photographs of the left eye have been associated with 
the examination report and have been reviewed by the Board.

Disability evaluations are determined through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  The veteran is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).  Diagnostic Code 7800 provides 
for the evaluation of disfiguring scars of the head, face, or 
neck.  Pursuant to this Code, a zero percent evaluation is 
appropriate where the disfiguring scar of the head, face or 
neck is slight.  To attain a rating of 10 percent evaluation, 
the disfiguring scar of the head, face or neck must be 
moderately disfiguring.  A 30 percent evaluation is 
appropriate where the disfiguring scar of the head, face or 
neck is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  The 
maximum 50 percent rating evaluation is appropriate when 
there is a complete or exceptionally repugnant deformity of 
on side of the face or marked or repugnant bilateral 
disfigurement.  

A 10 percent rating is also warranted under Diagnostic Code 
7803 for scars which are superficial, poorly nourished, with 
repeated ulceration. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars, which are tender 
and painful on objective demonstration. Under Diagnostic Code 
7805, scars may also be rated based on the limitation of 
motion of the part affected.

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  The recent VA examination showed that the scar was 
elevated, measured 2 mm and was located at lateral canthus.  
The veteran has not reported any pain, tenderness, poor 
nourishment, or ulceration involving the scar nor was any 
such finding reported during the recent VA examinations.  The 
color photographs are consistent with the description of the 
scar, and do not show that the scar is more than slightly 
disfiguring.  The recent VA examination showed no evidence of 
any associated disability involving the eyeball, to include 
visual impairment.  The veteran does have dry eye involving 
the left eye.  

Taking into consideration the evidence eof record and the 
criteria set forth in the Schedule, it is the finding of the 
Board that the preponderance of the evidence is against the 
veteran's claim, and there is no doubt to be resolved.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the pertinent sections do not provide as basis for a 
higher evaluation.  Additionally, the evidence does not 
reflect that the degree of impairment resulting from the scar 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998). 


ORDER

Entitlement to an increased (compensable) evaluation for 
service connected scar, the residual of a laceration to the 
left lower eyelid and lower canaliculus is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


